EXHIBIT 10.1

COMMITMENT AND ACCEPTANCE

This Commitment and Acceptance (this “Commitment and Acceptance”) dated as of
March 27, 2006, is entered into among the parties listed on the signature pages
hereof. Capitalized terms used herein and not otherwise defined herein shall
have the meanings attributed to them in the Credit Agreement (as defined below).

PRELIMINARY STATEMENTS

Reference is made to that certain Credit Agreement dated as of December 7, 2005,
by and among NVR, Inc., a Delaware corporation (the “Company”), JPMorgan Chase
Bank, N.A., as Administrative Agent, and the Lenders that are parties thereto
(as the same may from time to time be amended, modified, supplemented or
restated, in whole or in part and without limitation as to amount, terms,
conditions or covenants, the “Credit Agreement”).

Pursuant to Section 2.14 of the Credit Agreement, the Company has requested an
increase in the Aggregate Commitment from $400,000,000 to $445,000,000. Such
increase in the Aggregate Commitment is to become effective on March 27, 2006.
In connection with such requested increase in the Aggregate Commitment, the
Borrower, Administrative Agent and Washington Mutual Bank, FA (“Accepting
Lender”) hereby agree as follows:

1. ACCEPTING LENDER’S COMMITMENT. Effective as of the Increase Date, Accepting
Lender shall become a party to the Credit Agreement as a Lender, shall have all
of the rights and obligations of a Lender thereunder, shall agree to be bound by
the terms and provisions thereof and shall thereupon have a Commitment under and
for purposes of the Credit Agreement in an amount equal to the amount set forth
opposite Accepting Lender’s name on the signature pages hereof.

2. REPRESENTATIONS AND AGREEMENTS OF ACCEPTING BANK. Accepting Lender
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Commitment and
Acceptance and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to become a Lender, (iii) from and after the Increase Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and shall
have the obligations of a Lender thereunder, (iv) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.04(a) and (b) thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Commitment and Acceptance on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Foreign Lender, it has delivered any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Accepting Lender; and (b) agrees that (i) it will, independently and without
reliance on the Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

3. REPRESENTATION OF BORROWER. The Borrower hereby represents and warrants that,
as of the date hereof and as of the Increase Date, (a) no event or condition
shall have occurred and then be continuing which constitutes a Default or
Unmatured Default and (b) the representations and warranties of the Borrower
contained in the Credit Agreement are true and correct in all material respects
(except to the extent any such representation or warranty is stated to relate
solely to an earlier date).

4. ADMINISTRATIVE AGENT’S FEE. On or before the Increase Date, the Borrower
shall pay to the Administrative Agent an administrative fee in the amount of
$3,500.00.

5. GOVERNING LAW. This Commitment and Acceptance shall be governed by the
internal law, and not the law of conflicts, of the State of New York.

1

IN WITNESS WHEREOF, the parties hereto have executed this Commitment and
Acceptance by their duly authorized officers as of the date first above written.

     
 
   
 
   
 
  BORROWER:
 
   
 
  NVR, INC.
 
   
 
  By: /s/ Dennis M. Seremet 
 
   
 
   
 
  Name: Dennis M. Seremet 
 
   
 
   
 
  Title: Vice President and Chief Financial Officer 
 
   
 
   
 
   
 
   
 
  ADMINISTRATIVE AGENT:
 
   
 
  JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
   
 
  By: /s/ F. Patt Schiewitz 
 
   
 
   
 
  Name: F. Patt Schiewitz 
 
   
 
   
 
  Title: Managing Director 
 
   
 
   
 
   
 
   
COMMITMENT:                               
  ACCEPTING LENDER:
 
   
$45,000,000
  WASHINGTON MUTUAL BANK, FA
 
   
 
  By: /s/ Brad Johnson 
 
   
 
   
 
  Name: Brad Johnson 
 
   
 
   
 
  Title: Vice President 
 
   
 
   

2